Citation Nr: 0842912	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York that denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in December 2008, the veteran, through his 
representative, reported to the Board that he has been 
receiving Social Security Administration (SSA) benefits and 
that these records may be relevant to his current appeal.  
The veteran's representative requested the Board obtain those 
records prior to final appellate review.  

Having been put on notice of the existence of this evidence, 
the Board is of the opinion that the VA's duty to assist the 
veteran extends to obtaining these relevant government 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should obtain and associate 
with the claims file a copy of any written 
decision concerning the veteran's claim 
for disability benefits from the Social 
Security Administration and copies of any 
medical records utilized in reaching that 
decision.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




